Title: From John Adams to James McHenry, 10 October 1798
From: Adams, John
To: McHenry, James



Dear Sir
Quincy Oct. 10. 1798

The Meeting of Congress approaches, and it is necessary to consider whether Phyladelphia is a safe Residence for Congress: and also the Particulars that will be proper to communicate and recommend to both Houses at the opening of the session. I ask the favour of you to resolve these Subjects in your Mind and write me the Result as soon as you can. I have the Honor / to be, sir your most obedient
John Adams
